 Case 1:20-cv-01344-AJT-IDD Document 63 Filed 11/23/20 Page 1 of 2 PageID# 1083



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                 (Alexandria Division)

DAVID P. DONOVAN,

              Plaintiff,
                                                          Civil Action No. 1:20-cv-1344
       v.

BETH A. WILKINSON,

              Defendant.


              NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff David P. Donovan, by

and through undersigned counsel, hereby gives notice of his voluntary dismissal of this case without

prejudice.

Dated: November 23, 2020                        /s/ Cathy A. Hinger
                                                Cathy A. Hinger (VSB No. 46293)
                                                Lela M. Ames (VSB No. 75932)
                                                Claire J. Rauscher (Admitted Pro Hac Vice)
                                                Ana L. Jara (Admitted Pro Hac Vice)
                                                WOMBLE BOND DICKINSON (US) LLP
                                                1200 Nineteenth Street, N.W.
                                                Suite 500
                                                Washington, DC 20036
                                                Telephone: 202-857-4489
                                                Facsimile: 202-261-0029
                                                Email: cathy.hinger@wbd-us.com
                                                Email: lela.ames@wbd-us.com
                                                Email: claire.rauscher@wbd-us.com
                                                Email: ana.jara@wbd-us.com

                                                Counsel for Plaintiff
Case 1:20-cv-01344-AJT-IDD Document 63 Filed 11/23/20 Page 2 of 2 PageID# 1084




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice of Voluntary

Dismissal Without Prejudice was filed on November 23, 2020 using the CM/ECF system, which

will serve all counsel of record.



                                          /s/ Cathy A. Hinger
                                        Cathy A. Hinger, Esq.
